[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
FINDINGS AND ORDER GRANTING LIMITED SUMMARY JUDGMENT CT Page 5931
The plaintiff's Motion for Summary Judgment (#120) is granted, limited to the following:
1. The court has jurisdiction over this matter.
2. The note was supported by sufficient consideration.
3. The debt is $259,356.00.
4. The fair market value of the property is $295,000.00.
5. A foreclosure by sale is directed.
6. Orders concerning the appointment of the committee, the date and conditions of sale, and the allowance of fees will be given after a hearing in court. The Clerk's office is directed to set this matter down for a hearing at a convenient time.
Dated at Waterbury, this 17th day of June, 1992.
/s/ Blue, J. JON C. BLUE Judge of the Superior Court CT Page 5932
[EDITORS' NOTE:  THIS PAGE IS BLANK.] CT Page 5933
[EDITORS' NOTE:  THIS PAGE IS BLANK.] CT Page 5934